Detailed Action 
1. 	This office action is in response to the communicated dated 13 July 2021 concerning application number 16/317,235 effectively filed on 11 January 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
3. 	Claims 1, 3-6, and 13-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09 December 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
4. 	The Information Disclosure Statement submitted on 13 July 2021 has been considered by the Examiner. 

Status of Claims 
5. 	Claims 1, 3-11, and 13-23 are pending, of which claims 1, 4, 5, 6, 7, 13, 14, 15, 16, 20, and 21 have been amended; claims 22-23 have been added; claims 2 and 12 have been canceled; and claims 1, 3-11, and 13-23 are under consideration for patentability. 

Response to Arguments
6. 	Applicant’s arguments, see pages 9-12, filed 13 July 2021 with respect to the rejections of claims 1, 3-6, and 13-21 have been fully considered and are persuasive. The respective rejections have been withdrawn. 


Examiner’s Amendment 
7. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
8. 	Authorization for this examiner’s amendment was given in an interview with Attorney, Nancy A. Vashaw, on 05 August 2021.
	In the Claims, please amend the claim listed below as indicated with a strikethrough text indicating material which should be deleted and bold underlined text indicating material which should be inserted. 
	1. 	A medical instrument comprising:
	a plurality of first cables, a first cable of the plurality of first cables being wrapped 
a first input spindle of the plurality of input spindles; 
	a plurality of second cables, a second cable of the plurality of second cables being wrapped around a second input spindle of the plurality of input spindles; 
	a chassis in which the plurality of input spindles is mounted; 
	an instrument shaft comprising a first end and a second end, the instrument shaft extending from the chassis at the first end; 
	a mechanical structure coupled to the second end of the instrument shaft, the mechanical structure having a plurality of degrees of freedom of motion, the plurality of first cables and the plurality of second cables being connected to the mechanical structure such that rotations of the plurality of input spindles actuate the plurality of degrees of freedom of motion; 

	a plurality of second pulleys mounted at a second level on the chassis different from the first level, the plurality of second pulleys receiving the plurality of second cables from the plurality of input spindles and redirecting the plurality of second cables through the first level and toward the instrument shaft; 
	a first piece on which the plurality of first pulleys is mounted; and 
	a second piece mounted over the first piece so that the plurality of first pulleys is located between the first piece and the second piece, the second piece being between the plurality of first pulleys and the plurality of second pulleys, the first piece and the second piece shaped to provide a close fit between the first piece and the plurality of first pulleys and configured to prevent the plurality of first cables from being derailed when the first piece and the second piece are coupled together. 

Allowable Subject Matter
9. 	Claims 1, 3-11, and 13-23 are allowed. 
10. 	The following is an examiner’s statement of reasons for allowance: The prior art of record fails to explicitly disclose or suggests the amended limitation of claim 1 reciting “a second piece mounted over the first piece so that the plurality of first pulleys is located between the first piece and the second piece, the second piece being between the plurality of first pulleys and the plurality of second pulleys, the first piece and the second piece shaped to provide a close fit between the first piece and the plurality of 
	Shelton, IV (US 2014/0005708 A1) teaches a medical instrument (robotic system 10 [0199, FIG. 1]) comprising a plurality of input spindles (third drive spindle assembly 436 and fourth drive spindle assembly 456 [0234-0235, FIG. 18]), a plurality of first cables (third drive cables 434A / 434B [0234, FIGS. 17-18]) a plurality of second cables (fourth drive cables 454A / 454B [0234, FIGS. 17-18]), and a chassis (tool mounting portion 300 [0234-0235, FIG. 18]). The medical instrument further comprises an instrument shaft (shaft assembly 200 [0225]), a mechanical structure (effector 3000 [0225, 0234, 0406, FIG. 22]), a first pulley (third drive pulley 432 [0234-0235]), and a second pulley (fourth drive pulley 452 [0234-0235]). 
	Shelton, IV teaches a first piece and a second piece (the pulleys are mounted onto the driven disc 306 [0234, FIG. 15]).  However, Shelton, IV does not explicitly teach the second piece mounted over the first piece so that the plurality of first pulleys is located between the first piece and the second piece, the second piece being between the plurality of first pulleys and the plurality of second pulleys, the first piece and the second piece shaped to provide a close fit between the first piece and the plurality of first pulleys and configured to prevent the plurality of first cables from being derailed when the first piece and the second piece are coupled together. 
	The Examiner could not find any prior art that suggests the claimed arrangement of the first and second piece that is configured to prevent the derailment of the plurality critical for preventing the derailment of the first cables. The Examiner respectfully submits that it would not be obvious to a person having ordinary skill in the art to self-modify the arrangement of the pieces to prevent the plurality of first cables from being derailed, as this would produce an unexpected result. 
Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792